Citation Nr: 0201748	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  00-08 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for recurrent renal colic 
and nephrolithiasis currently rated 20 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel



INTRODUCTION

The veteran served in a trainee discharge program from July 
to August 1976 and on active duty from April 1978 to October 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the San Juan, Commonwealth 
of Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO) dated in October 1997.  

In a May 2001 rating action the RO increased a 10 percent 
rating in effect for renal nephrolithiasis to 20 percent.

A review of the record reflects that the veteran apparently 
has a claim of entitlement to service connection for a 
cervical spine disability pending.  The Board finds that the 
evidence raises the issue of service connection for post 
operative status cholecystectomy.  It also is unclear whether 
the veteran is raising the issue of a total rating for 
compensation purposes based on individual unemployability.  
These matters are referred to the RO for any appropriate 
actions deemed necessary.


FINDINGS OF FACT

1.  All relevant evidence necessary to a fair and accurate 
resolution of this claim has been obtained.  

2.  The veteran has numerous episodes of renal colic and 
nephrolithiasis requiring treatment at a VA medical facility 
with a history of renal dysfunction and urinary tract 
infections. 




CONCLUSION OF LAW

The criteria for a 30 percent rating for recurrent renal 
colic and nephrolithiasis have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, 4.7 Diagnostic Codes 7509 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran was seen 
for renal nephrolithiasis.  A VA examination report, dated in 
December 1992, contains a diagnosis of status post renal 
nephrolithiasis in 1988.  In a January 1994 rating action the 
RO granted service connection for renal nephrolithiasis and 
assigned a non-compensable rating.  A VA examination was 
conducted in December 1994.  At that time the diagnosis was 
right renal nephrolithiasis.  It was reported that the last 
episodes were in June and October 1994.  In a February 1995 
rating action the RO increased the rating to 10 percent.  In 
May 2001 the RO increased the 10 percent rating in effect for 
renal nephrolithiasis to 20 percent.

The veteran received treatment at a VA medical facility 
during 1996 and 1997 for several problems including renal 
nephrolithiasis.  The veteran was seen in July 1997 for 
right-sided flank pain and dark-colored urine.  He indicated 
that he had experienced these symptoms in the past when 
passing kidney stones.  A urogram showed right 
nephrolithiasis at the lower pole and right middle 
ureterolithiasis with associated obstruction.  An intravenous 
pyelogram (IVP) showed showed two calcifications on the right 
kidney lower pole and a calcification at the level of the L3-
L4.  The veteran was hospitalized for observation, and a 
catheter was placed because of a right ureteral obstruction.  

A VA examination was conducted in August 1997.  At that time 
the veteran complained of a burning sensation and back pain 
when urinating.  The July 1997 IVP was reviewed.  The 
diagnoses were chronic urinary stone formed, right 
nephrolithiasis, right ureterolithiasis, status post 
insertion of a right double J ureteral catheter, and 
recurrent urinary tract infections.  

An August 1997 radiology report also noted the presence of 
the catheter, as well as a small calculus in the middle third 
of the right ureter, and two smaller calculi in the lower 
pole of the right kidney.  In September 1997 the veteran 
underwent a cystourethroscopy for removal of the catheter.  
The physician elected to leave the catheter in place due to 
the presence of a large 5 centimeter by 1 centimeter middle 
third urethrostone on the right side.  In late September 1997 
x-rays revealed a fragmental calculus measuring approximately 
7 millimeters identified projecting over the inferior pole of 
the right kidney; another calculus of the same size was found 
projecting over the catheter, which was felt to represent 
ureterolithiasis.  The veteran was hospitalized in October 
1997, at which time the catheter was removed.  A cystoscopy 
was negative.  In December 1997 no casts were seen in the 
kidneys, ureter or bladder.  The veteran was advised to 
increase his fluid intake and to return in 6 months for 
additional testing.  

A January 1998 VA x-ray report notes a 2 millimeter faint 
calcification overlying the lower pole of the right kidney 
suggestive of a renal calculus but no other remarkable 
feature.  In August 1998 the veteran was hospitalized at a VA 
facility in order to undergo a cholecystectomy.  The 
operative report contains the following information:  

The patient was taken into the Operating 
Room on 8/4/98 with intention to do 
laparoscopic cholecystectomy on an 
elective basis due to gallstones in this 
patient who has renal dysfunction and 
will, with no doubt, go into renal 
failure, requiring hemodialysis in the 
near future and he will go into 
transplant list.  His nephrologist wished 
that he have his gallbladder removed 
electively due to his gallstones to make 
the likelihood of complications lower and 
to make it easier for him to go into a 
transplant list in the future.  

The report indicates there were no complications to the 
surgery.  A report of a private x-ray taken later in August 
1998 showed a surgical clip used in the cholecystectomy but 
no calculus.  He continued to receive intermittent treatment 
at a VA facility during 1999 and 2000 for the 
nephrolithiasis.  In June 1999 he reported severe dysuria and 
right flank pain.  He gave a history of having had 28 kidney 
stones.  Urinalysis and other laboratory testing were 
negative.  The report of a June 1999 x-ray of the abdomen 
showed a questionable 6-7 millimeter calculus in the lower 
pole of the right kidney but no definite abnormality.  In 
August 1999, he had another follow-up visit regarding his 
nephrolithiasis, and the treatment plan was again to force 
fluids and return in six months for urinalysis.  A November 
1999 urinalysis showed trace albumin.

The report of a May 2000 VA intravenous urogram shows a small 
round calcification measuring 4 millimeters projecting over 
the upper pole of the left kidney.  The right kidney was 
normal in size but showed mildly decreased cortical 
thickness, with adequate excretion of contrast into a mildly 
dilated calyceal system.  The segmentally visualized right 
ureter is normal.  The left kidney was normal in size, shape 
and position.  It showed adequate excretion into a normal 
pelvocalyceal system and segmentally visualized ureter.  The 
calcification noted above was felt to be located within the 
upper calyceal group.  The urinary bladder showed no gross 
abnormality.  The diagnostic impressions were nonobstructing 
calculus at the upper pole of the left kidney and mild 
hydronephrosis of the right kidney with mildly decreased 
cortical thickness.  No significant change was seen since 
January 1998.  He was seen in July 2000 at which time force 
fluids were recommended.  An x-ray of the kidneys, ureter and 
bladder in September 2000 showed no calculi.

The veteran testified at a hearing before a hearing officer 
in January 2001.  He reported that he tried to work and have 
a normal healthy life, but that his disability prevented 
that.  He stated he had passed 59 stones, big and small.  The 
problem began in service.  When he got out of service, he had 
problems, but they have become more frequent.  He stated that 
in 1997 he was driving his car and had terribly severe stone 
pain in his leg, during which his leg temporarily ankylosed.  
He said that at one point in 1997 it was discovered that his 
right kidney was blocked, and so a catheter was inserted in 
what the veteran described as a very painful procedure.  He 
then described a procedure in which sound waves focused on a 
large kidney stone broke it into smaller pieces, but that a 
part of the stone remains.  He also reported that his medical 
records showed that in the future he will require dialysis, 
and so he feels threatened.  He added that in one recent 
three-week period he passed nine kidney stones.  He described 
the pain as very severe, and said he took Demerol for that 
little bit of relief it provided.  He stated he awoke from 
three to five times each night to urinate, and assumed that 
was occurring because he was told to drink so many fluids.  
The veteran stated that he uses natural medicines.  

In April 2001 a VA Compensation and Pension examination was 
conducted.  It was noted that in 1997 the veteran underwent 
electroshock wave lithotripsy for a stone in the right 
kidney, which reportedly did not work and the stone remained.  
It was reported the veteran had passed 37 stones since then, 
and that he passed a stone just the day before the 
examination.  A history of questionable urinary tract 
infections was noted, and it was reported that the veteran 
could not work due to his disability.  The examiner indicated 
that treatment had been unsuccessful.  

The examination showed no lethargy.  There is no indication 
whether the veteran complained of weakness, anorexia, weight 
loss or gain.  Voiding was described as normal.  There was no 
incontinence, impotence, recurrent urinary tract infections, 
acute nephritis, or malignancy.  The veteran had not been 
hospitalized for urinary tract disease in the last year.  
Catheterization, dilation, drainage, diet therapy, medication 
were not employed.  Neither invasive nor non-invasive 
procedures were conducted in the previous year.  The examiner 
noted the veteran reportedly could not work because when he 
developed renal colic he must leave his job.  

Upon physical examination, the veteran was described as a 
well-developed, well-nourished male in no distress.  Blood 
pressure was not taken.  The veteran was not on dialysis.  No 
penile deformity was noted.  Intravenous pyelogram reportedly 
showed a stone 4 millimeters in diameter located in the upper 
pole of the left kidney.  The right kidney showed mild 
hydronephrosis and decreased cortical thickness.  Complete 
blood count, urinalysis, creatine and blood urea nitrogen, 
albumin and electrolytes were all within normal limits.  No 
endocrine evaluation of the stones had been done.  The 
diagnosis was as follows:  "Recurrent renal colic and 
nephrolithiasis.  Possible past history of pyelonephritis 
(although cultures were negative)."  

Analysis

As a preliminary matter, the Board notes that, in November 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 
et seq.  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 (note) (Supp. 2001).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The RO has had the opportunity to review the veteran's claim 
in conjunction with the new legislation, and the record shows 
that the veteran was advised and notified of the criteria 
that would be used to establish a rating of more than 20 
percent for his kidney disability in the March 2000 SOC and 
the May 2001 SSOC.  Furthermore, the veteran was also 
notified in March 2001 of the enactment of the VCAA, and was 
again advised regarding what information or evidence was 
necessary to establish a higher rating.  The RO has obtained 
all available relevant service records, and VA and private 
medical records.  After a review of the record, the Board is 
satisfied that the VA has complied with the requirements set 
forth in the VCAA.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. §§ 3.102, 4.3 (2001).  

Nephrolithiasis is rated as hydronephrosis, except for 
recurrent stone formation requiring one or more of the 
following:  diet therapy, drug therapy or invasive or non-
invasive procedures more than two times per year, which is 
ratable at 30 percent.  38 C.F.R. § 4.115b, Diagnostic Code 
7508 (2001).  

Hydronephrosis that is severe is rated as renal dysfunction 
under Diagnostic Code 7500 as follows:  
  Requiring regular dialysis, or precluding more than 
sedentary      100
   activity from one of the following: persistent edema and
   albuminuria; or, BUN more than 80mg%; or, creatinine more
   than 8mg%; or, markedly decreased function of kidney or 
other
   organ systems, especially cardiovascular
  Persistent edema and albuminuria with BUN 40 to 80mg%; or,     
80
   creatinine 4 to 8mg%; or, generalized poor health
   characterized by lethargy, weakness, anorexia, weight 
loss, or 
   limitation of exertion
  Constant albuminuria with some edema; or, definite decrease 
in    60
   kidney function; or, hypertension at least 40 percent 
disabling 
   under diagnostic code 7101
  Albumin constant or recurring with hyaline and granular 
casts       30
   or red blood cells; or, transient or slight edema or 
hypertension 
   at least 10 percent disabling under diagnostic code 7101
  Albumin and casts with history of acute nephritis; or,                       
0
   hypertension non-compensable under diagnostic code 7101

Hydronephrosis manifested by frequent attacks of colic with 
infection (pyonephrosis), kidney function impaired, is rated 
30 percent disabling.  A 20 percent rating is for 
consideration with symptoms comparable with frequent attacks 
of colic, requiring catheter drainage.  A 10 percent rating 
is warranted for a disability picture more accurately 
described as only an occasional attack of colic, not infected 
and not requiring catheter drainage.  38 C.F.R. § 4.115b, 
Diagnostic Code 7509 (2001).  

To assess the level of disability attributable to the 
veteran's service-connected recurrent renal colic and 
nephrolithiasis, it is essential to consider its history.  38 
C.F.R. §§ 4.1 and 4.2 (2001).  However, where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a review of the 
recorded history of a disability should be conducted in order 
to make a more accurate evaluation, the regulations do not 
give past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

To summarize, the lay testimony and statements are deemed 
competent with regard to the description of the symptoms of 
his nephrolithiasis.  See Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence of record in conjunction with the 
pertinent rating criteria previously set forth.

In this regard , the VA medical records shows that from 1997 
to the present the veteran has required treatment for 
numerous episodes of nephrolithiasis and renal colic. The 
1997 VA examination also indicated the presence of urinary 
tract infections.  Additionally, the August 1998 VA hospital 
report indicated renal dysfunction.  Treatment has included 
electroshock wave lithotripsy, the use of right double J 
ureteral catheter and forced fluids and pain medication.  The 
April 2001 VA examination showed no finding indicative of 
current infection.  However, the evaluation confirmed the 
presence of a stone located in the upper pole of the left 
kidney and mild hydronephrosis of the right kidney.

In view of the chronicity and frequency of the 
nephrolithiasis and renal colic which have not responded to 
treatment, the Board finds that the degree of impairment more 
nearly approximates the criteria for the next higher 
evaluation of 30 percent under Diagnostic Code 7509.  
38 C.F.R. § 4.7.  However, this same evidence does not 
provide a basis for a rating in excess of 30 percent.  The 
recent VA examination classified the hydronephrosis as mild.  

ORDER

Entitlement to a an increased rating of 30 percent for 
recurrent renal colic and nephrolithiasis is granted subject 
to the law and regulations governing the payment of monetary 
benefits.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

